Exhibit 10.10

 

 

THIRD AMENDMENT TO MASTER REPURCHASE AGREEMENT

Dated as of October 13, 2017

Between:

PENNYMAC CORP., as a Seller

and

PENNYMAC OPERATING PARTNERSHIP, L.P., as a Seller

and

JPMORGAN CHASE BANK, N.A., as Buyer

The Parties have agreed to amend the Master Repurchase Agreement dated October
14, 2016 between them (the “Original MRA”, as amended by the First Amendment to
Master Repurchase Agreement dated May 23, 2017 and the Second Amendment to
Master Repurchase Agreement dated October 13, 2017 (the “Amended MRA”) and as
amended hereby and as further supplemented, amended or restated from time to
time (the “MRA”)), to extend the latest Termination Date, and they hereby amend
the Amended MRA as follows.

All capitalized terms used in the Amended MRA and used, but not defined
differently, in this amendment (the “Third Amendment to MRA” or within itself
only, this “Amendment”) have the same meanings here as there.

1.Definitions; Interpretation

The following definition is amended to read as follows:

“Termination Date” means the earliest of (i) the Business Day, if any, that
Sellers designate as the Termination Date by written notice given to Buyer at
least sixty (60) days (or, if Section 8(d) is applicable, thirty (30) days)
before such date, (ii) if a Change in Executive Management has occurred, the
Business Day, if any, that Buyer designates as the Termination Date by written
notice given to Sellers at least ninety (90) days before such date, (iii) the
date of declaration of the Termination Date pursuant to Section 12(b)(i), and
(iv) October 12, 2018.

(The remainder of this page is intentionally blank; counterpart signature pages
follow)

 

 

1

--------------------------------------------------------------------------------

 

As amended hereby, the Amended MRA remains in full force and effect, and the
Parties hereby ratify and confirm it.

 

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

 

/s/ Aaron Deutschendorf

 

 

Authorized Representative

 

PennyMac Corp.

 

 

 

By:

 

/s/ Pamela Marsh

 

 

Pamela Marsh

 

 

Managing Director, Treasurer

 

PennyMac OPERATING PARTNERSHIP, L.P.

By:

 

PennyMac GP OP, Inc.,

 

 

its general partner

 

 

By:

 

/s/ Pamela Marsh

 

 

 

Pamela Marsh

 

 

 

Managing Director, Treasurer

 

Counterpart signature page to Third Amendment to Master Repurchase Agreement
dated as of October 13, 2017